                   Case 17-00471        Doc 71      Filed 05/22/19     Page 1 of 4



     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                           (Greenbelt Division)
In re:                              :
                                    :
SOLENA FUELS CORPORATION            :     Case No. 15-24430-WIL
                                    :     (Chapter 7)
******************************************************************************
GARY A. ROSEN,                      :
Chapter 7 Trustee                   :
                                    :
Plaintiff,                          :
                                    :
v.                                  :     Adv. Pro. 17-00471
                                    :
                                    :
DR. ROBERT T. DO                    :
                                    :
Defendant.                          :

******************************************************************************

                           MOTION TO SUBSTITUTE PLAINTIFFS

         Pursuant to Fed. R. Bankr. P. 7025 and Fed. R. Civ. Proc. 25(c), Rajeev Sharma, Aryeh

Davis, Avi Hoffer, Richard Wenzel, Brian Miloski, Joseph Carlin, Richard Cohen, Arthur

Samberg, GreenFuel Technology LLC, Acadia Woods Partners, LLC, Samberg Family

Foundation, Inc., GA Development, LLC, SAN Development Company, LLC, ZLC Investments,

LLC, and ALQIMI GE&F Holdings, LLC, (collectively, the “Assignee-Transferors”) hereby

move to substitute SGNA LLC, and ALQIMI Technology Solutions, Inc. (collectively, the

“Assignee-Transferees”) as the sole Plaintiffs in this action. Counsel for Mr. Do has stated that

he does not oppose the relief requested in the motion.

         In support of their motion, the parties state further as follows:

              1.        The debtor entity, Solena Fuels Corporation (“Debtor” or “SFC”), was a

Delaware corporation, which filed for bankruptcy on October 16, 2015. Case No. 15-24430 at

Dkt. No. 1.
                    Case 17-00471      Doc 71      Filed 05/22/19      Page 2 of 4



               2.       On October 17, 2015, Gary A. Rosen was appointed Interim Trustee.

Case No. 15-24430 at Dkt. No. 4.

               3.       On November 30, 2017, the Trustee filed this Adversary Proceeding

against Defendant Robert Do. Dkt. No. 1.

               4.       On April 13, 2016, the Court granted the Trustee’s motion to assign the

estate’s claims against Do to the Assignee-Transferors and Assignee-Transferees. Case No. 15-

24430 at Dkt. No. 33.

               5.       The Assignee-Transferors have recently elected to consolidate the claims

in two entities that are also presently plaintiffs: SGNA LLC, and ALQIMI Technology

Solutions, Inc. Accordingly, the Assignee-Transferors have executed an assignment agreement

whereby all of the Plaintiffs’ interests in the claims in this case have been assigned to current

plaintiffs SGNA LLC, and ALQIMI Technology Solutions, Inc. The Assignee-Transferors no

longer have any direct interest in this litigation, outside their respective interests in the Assignee-

Transferees.

               6.       The Assignment will not, and is not intended to, prejudice any party or

diminish any of the claims. The Assignee-Transferees have been plaintiffs since the April 13,

2016 assignment from the trustee and they remain plaintiffs, only now have assumed all of the

rights of the Assignee-Transferors.

       WHEREFORE the Assignee-Transferors and Assignee-Transferees respectfully move

for an Order substituting SGNA LLC, and ALQIMI Technology Solutions, Inc. for Rajeev

Sharma, Aryeh Davis, Avi Hoffer, Richard Wenzel, Brian Miloski, Joseph Carlin, Richard

Cohen, Arthur Samberg, GreenFuel Technology LLC, Acadia Woods Partners, LLC, Samberg




                                                   2
                 Case 17-00471      Doc 71   Filed 05/22/19    Page 3 of 4



Family Foundation, Inc., GA Development, LLC, SAN Development Company, LLC, ZLC

Investments, LLC, and ALQIMI GE&F Holdings, LLC, as plaintiffs in this action.

       .

 DATED: May 22, 2019


 Respectfully submitted

 /s/ Jonathan L. Gold
 Jonathan L. Gold
 Michael Best & Friedrich LLP
 1000 Maine Ave., S.W., Suite 400
 Washington DC, 20024
 202.747.9594
 jlgold@michaelbest.com

 and


 Mark H.M. Sosnowsky
 Mark H.M. Sosnowsky (admitted PHV)
 Drinker Biddle & Reath LLP
 1500 K Street, N.W.
 Washington, DC 20005
 202.354.1327
 mark.sosnowsky@dbr.com

 Counsel to the Assignees




                                             3
                  Case 17-00471        Doc 71     Filed 05/22/19   Page 4 of 4




                                  CERTIFICATE OF SERVICE
       I hereby certify that on May 22, 2019, I electronically filed the foregoing MOTION TO

SUBSTITUTE PLAINTIFFS with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following:

                                        Paul Sweeney
                                     Andrew Gerlowski
                          Yumkas, Vidmar, Sweeney & Mulrenin, LLC
                              10211 Wincopin Circle, Suite 500
                                 Columbia, Maryland 21044
                               Email: psweeney@yvslaw.com
                               Email: agerlowski@yvslaw.com

                                          William Day
                                  William Day Law Group, LLC
                                        98 Church Street
                                      Rockville, MD 20850
                                         301-605-1722
                                       williamdaylaw.com
                                   Day@williamdaylaw.com



                                                      /s/ Jonathan L. Gold_________
                                                       Jonathan L. Gold
                                                       Counsel to the Assignees




                                                  4
